Citation Nr: 1753094	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  12-27 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Judy H. Varnell


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to August 1982. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

This matter was previously before the Board in October 2015, when it was remanded for additional development.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's current acquired psychiatric disorder, to include PTSD, is related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, an acquired psychiatric disorder, to include PTSD, was incurred in active duty military service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Entitlement to service connection for PTSD in particular requires: (1) medical evidence diagnosing PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders, (DSM); (2) a link between current symptoms and an in-service stressor, as established by medical evidence; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Board finds that the criteria for service connection for an acquired psychiatric disorder have been met. 

First, there is no dispute that the Veteran has a current diagnosis of PTSD.  The medical evidence of record contains multiple diagnoses of PTSD in accordance with the DSM criteria.  See, e.g., May 2016 VA examination; February 2009 VA Medical Center (VAMC) mental health note; March 2005 VA Medical Center (VAMC) mental health note. 

Next, the Veteran contends that his PTSD is related to his service in Korea.  Specifically, the Veteran contends that he was wrongfully accused and detained while serving in Korea.  Military personnel records show that the Veteran served in Korea, was arrested and charged with larceny in November 1980 and later found innocent of the crime and released in January 1981.  Accordingly, his in-service stressor is conceded for the purpose of this decision.

Finally, the Board finds that the weight of the evidence is at least in equipoise as to whether there is a nexus, or link, between the currently shown acquired psychiatric disorder and the conceded in-service stressor.  In this regard, in a May 2012 VA letter to assess the signs and symptoms of PTSD related to being falsely accused and arrested while in service, the Veteran's VA treating physician stated that it is at least as likely as not that the Veteran's emotional and physical conditions noted are related to his military service. 

A February 2008 psychological evaluation noted that the Veteran has been seeking treatment for psychiatric problems, including PTSD since 1997.  Although this evaluation was focused on a non-service work assault which occurred in June 2006, the examiner noted the Veteran's in-service stressor of being falsely accused in Korea and opined that the Veteran's PTSD started prior to the work-related assault.

The Veteran was afforded a VA examination in May 2016.  The examiner opined that the Veteran's PTSD is not caused by his claimed stressor of being falsely accused and arrested while in Korea.  The examiner stated that this stressor does not meet Criterion A for a diagnosis of PTSD and attributed the Veteran's psychiatric problems to a post-service occupational assault in June 2006.  The May 2016 VA examiner also diagnosed the Veteran with Schizoaffective disorder - depressed type and opined that this disorder was not caused by his claimed stressor. 

Based on the foregoing, the Board finds the evidence for and the evidence against the appellant's claim is in relative equipoise, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's PTSD is related to his military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board finds that a grant of service connection for an acquired psychiatric disorder, to include PTSD, is warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is granted.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


